DETAILED ACTION
This action is responsive to the Amendment filed on 12/16/2021. Claims 1, 4-11, 14-20 are pending in the case. Claims 2-3 and 12-13 are canceled. Claims 1 and 11 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 12/16/2021 (hereinafter Response), Applicant amended Claims 1, 4, 6, 8, 11, 14, 16, and 18; cancelled Claims 2-3 and 12-13; Amended the drawings; and argued against all objections and rejections previously set forth in the Office Action dated 09/27/2021.
Applicant's amendment to the drawings is acknowledged.
Applicant’s amendment to claims 1, 4, 6, 8, 11, 14, 16, and 18 to further clarify the metes and bounds of the invention are acknowledged. Examiner notes for the record that Applicant has amended independent claim 1 to include subject matter of dependent claims 2-3 (now canceled); as well as a single subject matter that has been canceled from dependent claims 4, 6, and 8; as well as additional subject matter not previously presented (control deformed manipulation portions based on the touch information), while canceling other subject matter previously recited (controlling a vertical movement of a deformation member located inside a touch display…wherein controlling the vertical movement of the deformation member includes: classifying the touch information based on whether the touch time duration is equal to or longer than a set time; and controlling a deformation member based on the touch information), while canceling other subject matter previously recited (
Response to Amendment/Arguments
In response to Applicant's amendment to the drawing, the previous object to the drawings is respectfully withdrawn.
In response to Applicant’s statement with respect the provisional non-statutory double patenting rejection of claims 1, 2, 10, 11, 12, and 20 over claims 1, 2, 12, 14, 15, and 22 of copending application no. 16/998,586 (see Response pages 7-8), Examiner agrees that while the applications are directed to similar subject matter, the claims as presented are sufficiently distinct. The provisional non-statutory double patenting rejection is respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 1-10, the amendment is sufficient are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
Applicant’s arguments have been carefully considered but are ultimately moot in view of the new grounds of rejection which are required in response to Applicant’s amendment to the independent claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 10, 11, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of YUN et al. (Pub. No.: US 2011/0234502 A1) in view of WESTERMAN et al. (Pub. No.: US 2008/0036743 A1).
Regarding claim 1, YUN teaches the input device (surface reconfiguration system) of a vehicle ([0179] reconfigurable surface can be used in a vehicle), the input device comprising: 
a touch display for recognizing user input ([0008] flexible surface and actuation sensing component can form a tactile input component…the tactile input component senses touch… can include display screen; for example, see FIGs 1, 2, 3; note FIG 18 [0106]); 
a deformation member located inside the touch display ([0009] actuation sensing component to move the actuation sensing component up and down; note FIG 18 [0106]); and 
a controller ([0009] processing circuitry) configured 
to recognize touch information ([0009] acquires actuation data from the actuation sensing component…processes data) includingtouch coordinates  ([0086] what portion has been touched) and
to control a vertical movement of the deformation member to form deformed manipulation portions having different user set functions ([0009] directs the raising and lowering of the selectively variable shape in the flexible surface; FIGs 1, 2, 3 show different user functions associated with different shapes)
wherein the controller is further configured to: 
and 
control deformed manipulation portions based on the touch information (see e.g. FIG 6, [0091] (630) detecting input activity in surface area associated with the key after (620) adjusting an elevation unit to for the input key and (650) performing processing; note also surface shape reconfiguration method 500 in FIG 5 [0085-0090]; note also surface shape reconfiguring process 3300 in FIG 37 [0126]; note also intended use case [0179] … a number of useful keys could be raised to allow the user to adjust the cruise control, stereo, windshield wipers, and etcetera. A raisable keyboard could also be placed next to the driver seat in front of the console, and used as a touchpad to navigate the multimedia system, or as keys to navigate through menus, or number keys to dial phone numbers).
In the above embodiment, YUN may not be relied upon to explicitly disclose the recognized touch information including touch time duration and the number of touches. Thus, YUN may not be relied upon to explicitly disclose classify the touch information based on the touch time duration being equal to or longer than a set time (per the instant application: recognize a gesture based on touch information, see instant application [0012-0015],[0021-0023,0026], [0047], [0064], [0071-0072],[0078-0079],[0086]).
Note however, that at [0135] YUN makes clear that the system could include multi-touch detection technology [that] can give the user many types of input vectors for an electronic device, without providing any additional information.
recognizing touch information including touch time duration, touch coordinates and the number of touches from the user input and classify the touch information based on the touch time duration being equal to or longer than a set time ([0098] detecting multiple points of contact or near contact at the same time [0106] monitor touch for gesture events; recognizing gesture events includes analyzing the touch characteristics for contacts… first order consideration such as motion, tapping, change in pressure, dwell, and second order considerations such as speed (absolute or relative), direction (absolute or relative), orientation ( absolute or relative), size ( absolute or relative), duration (absolute or relative), shape (absolute or relative), length (absolute or relative), and/or the like; see also [0111] implemented by pausing (e.g., if the contacts stay stationary for a preset amount of time); [0113] a gesture set is determined for the touch… may depend on many factors including touch characteristics, touch location, open application, mode of application, and the like; see table 1 on page 6 for multi-touch gesture contact point (chord) examples which could be recognized). [0119] an appropriate gesture set can be set or selected based on one or more of the determined attributes mention above (blocks 74-80). For example, using the determined attributes, a system may refer to a stored gesture map that links each of the above mentioned attributes to a particular gesture set).
WESTERMAN further teaches once a gesture has been recognized (selected from the set of known gestures, whether system provided or user provided), [0118] when the gesture event is performed [by the user] the command associated with the gesture event is performed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YUN and WESTERMAN before them, to have combined YUN (suggesting multipoint gesture detection without specific details) and WESTERMAN (teaching how to perform multipoint gesture detection) in order to obtain the claimed invention, the combination motivated by the suggestion in YUN [0135].
Regarding claim 11, YUN in view of WESTERMAN, combined at least for the reasons discussed above, similarly teaches the method for operating an input device of a vehicle (e.g. the input device of claim 1, surface reconfiguration system which may be used in vehicle see YUN [0179]), the method comprising:
recognizing user input (by touch display; see YUN [0008] flexible surface and actuation sensing component can form a tactile input component…the tactile input component senses touch… can include display screen; for example, see FIGs 1, 2, 3; note FIG 18 [0106]; note also teachings in WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119]);
recognizing touch information including touch time duration, touch coordinates and the number of touches from the user input (combination of YUN [0135] for use with multitouch and WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119] for teaching how to recognize gesture information and events) and 
controlling a vertical movement of a deformation member located inside a touch display to form deformed manipulation portions having different user set functions (YUN [0009] directs the raising and lowering of the selectively variable shape in the flexible surface; FIGs 1, 2, 3 show different user functions associated with different shapes; [0009] actuation sensing component to move the actuation sensing component up and down; note FIG 18 [0106]), 
wherein controlling the vertical movement of the deformation member includes: 
classifying the touch information based on whether the touch time duration is equal to or longer than a set time (WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119] for teaching how to recognize gesture information and events, in particular using duration [0111] contacts stay stationary for a preset amount of time); and 
controlling [[a]] the deformation member based on the touch information (YUN [0009] directs the raising and lowering of the selectively variable shape in the flexible surface; note surface shape reconfiguration method 500 in FIG 5 [0085-0090]; note also surface shape reconfiguring process 3300 in FIG 37 [0126]).
Dependent claims 2-3 and 12-13 – canceled.
Regarding dependent claim 4 (14), incorporating the rejection of claim 1 (11), YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as first touch information when the number of touches is 1 or 2 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time (thus at least one or two contact points) and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above);
Regarding dependent claim 5 (15), incorporating the rejection of claim 4 (14), YUN further teaches wherein the controller is configured to protrude one or two surface regions of the touch display corresponding to the one or two touch coordinates from the first touch information to form one or two switch-type deformed manipulation portions on a surface of the touch display (interpreting “switch type” as buttons; see [0071] selectively raised surface area can be associated with an input/output mechanism (e.g., a key, button, joystick, etc.) and the raised surface area can be tactilely felt).
Regarding dependent claim 6 (16), incorporating the rejection of claim 1 (11), YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as first touch information when the number of touches is 3 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above; note “3 fingers” in Table 1).
Regarding dependent claim 8 (18), incorporating the rejection of claim 1 (11), YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as first touch information when the number of touches is 5 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above; note “Thumb + four fingers” in Table 1).
Regarding dependent claim 10 (20), incorporating the rejection of claim 1 (11), YUN further teaches wherein the controller is configured to implement a graphic user interface (GUI) based on a shape of the deformed manipulation portion on the touch display (see e.g. [0071] there are a variety of changes that can be made in the surface areas (e.g., raised, lowered, vibrated, etc.) for a variety of purposes (e.g., form an input key, form a three dimensional outline corresponding to an image, create output vibration, form a grip area, etc.). It is also appreciated that a variety of other features can be associated with the surface area (e.g., displaying an image, sensing a touch in a raised portion of the surface area, etc.).
Claims 7, 9, 17, and 19 are rejected under 35 USC 103 as unpatentable over YUN in view of WESTERMAN, further in view of KING et al. (US 20110164029 A1).
Regarding dependent claim 7 (17), incorporating the rejection of claim 6 (16), YUN in view of WESTERMAN, combined at least for the reasons discussed above does not appear to expressly disclose wherein the controller is configured to protrude a surface region of the touch display corresponding to a curve passing through the three touch coordinates from the second touch information to form an inclined face-type deformed manipulation portion on a surface of the touch display. Note FIG 24 [0113] of YUN shows a number of exemplary shapes which may be generated including an arc. Note also the teaching in [0071] “form a grip area”.Thus the controller of the device of YUN is capable of protruding a surface region of the touch display corresponding to a curve to form an inclined face-type deformed manipulation portion on a surface of the touch display. 
WESTERMAN may be relied upon to teach the three touch coordinates from the second touch information (the recognized gesture) as explained above, however the combination does not clearly teach protruding a surface region of the touch display corresponding to a curve passing through the three touch coordinates from the second touch information
KING is broadly directed to (abstract) generating three-dimensional objects to be displayed on a touch screen in response to a 3D gesture. For example, as can be seen in FIGs 2A-2C, three touch points 160 are lifted a distance 162 away from touchscreen 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YUN in view of WESTERMAN and KING before them, to have combined YUN in view of WESTERMAN and KING and arrived at the claimed invention with expected and reasonable results, the combination motivated by KING [0009] allow a user to quickly and intuitively generate, modify, and manipulate 3D objects and virtual 3D environments.
Regarding dependent claim 9 (19), incorporating the rejection of claim 6 (16), YUN in view of WESTERMAN, combined at least for the reasons discussed above does not appear to expressly disclose wherein the controller is configured to protrude a surface region of the touch display corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion on a surface of the touch display. Note FIG 24 [0113] of YUN shows a number of exemplary shapes which may be generated including an arc (in drawing), circle (in text), or shapes within shapes by varying the height; [0114] makes clear Elevation units can also be lowered or raised to create an outline of a shape or an area including symmetrical shapes. Note also the teaching in [0071] “form a grip area”. Thus, the controller of the device of YUN is capable of protruding a surface region of the touch display corresponding to an interior of a circle to form a hemispherical deformed manipulation portion on a surface of the touch display.
WESTERMAN may be relied upon to teach the five touch point coordinates from the third touch information (the gesture that was recognized) as explained above, however the combination does not clearly teach protruding a surface region of the touch display corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion on a surface of the touch display.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

	

	
	

	
CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
8954848 morphable pad for tactile control in a vehicle
8587548 UI to configure raised surface parameters
20050057528 raised UI elements responsive to input detection
20200079218 the physical versions of the extruded controls in instant application
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Amy M Levy/Primary Examiner, Art Unit 2179